Exhibit 15.1 April 19, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Huaneng Power International, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 16 F of Form 20-F, as part of the Form 20-F of Huaneng Power International, Inc. dated April 19, 2012. We agree with the statements concerning our Firm in such Form 20-F. Very truly yours, By: /s/ PricewaterhouseCoopers PricewaterhouseCoopers Hong Kong April19, 2012 PricewaterhouseCoopers, 22/F, Prince’s Building, Central, Hong Kong T: +, F:+, www.pwchk.com
